DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 2 - 5, 7 - 11, 13 - 16, 18 - 19, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claims 2 and 13, several of the features of these claims were known in the art as evidenced by the combination of Kondo et al (U.S. PG Pub. No. 2011/0317883) and Gu et al, “Facial expression recognition using radialene coding of local Gabor features and classifier synthesis” which renders obvious the limitations of parent claims 1 and 12. In particular, Kondo discloses performing multi-scale feature extraction (i.e., “multi-scale Gabor filters are applied”) on an image area corresponding to the iris location to obtain an iris feature map corresponding to the iris images at ¶¶ [0091]-[0097] and FIGS. 9 and 11. The Gu reference discloses performing multi-scale feature extraction at pp. 82 - 83, sec. 2.2 and FIG. 3, and multi-scale feature fusion to obtain a feature map at pp. 83 - 84, sec. 2.3 (“Classifier synthesis”). But, this combination does not disclose performing the multi-scale feature extraction and the multi-scale feature fusion on the image area corresponding to the iris location, to obtain the iris feature map corresponding to the iris images comprises: performing the multi-scale feature extraction on the image area corresponding to the iris location in the iris images, to obtain feature maps of multiple scales, using the feature maps of multiple scales to form at least one feature group including feature maps of at least two scales in the feature maps of multiple scales, performing the multi-scale feature fusion on the feature map in the feature group based on an attention mechanism, to obtain a group feature map corresponding to the feature group and obtaining the iris feature map corresponding to the iris images based on the group feature map corresponding to the feature group.
With regards to claims 3 - 5, 7 and 14 - 16, 18, these claims depend from claims 2 and 13, respectively, and therefore incorporate the features of those claims that were found allowable. These claims are found allowable for the same reasons as were provided with respect to their parent claim(s).
With regards to claims 8 and 19, several of the features of these claims were known in the art as evidenced by the combination of Kondo et al (U.S. PG Pub. No. 2011/0317883) and Gu et al, “Facial expression recognition using radialene coding of local Gabor features and classifier synthesis” which renders obvious the limitations of parent claims 1 and 12. In particular, Kondo discloses detecting an iris location (e.g., “iris perimeter E2”) in the iris images and a segmentation result (e.g., “cutting out a region enclosed by the pupil perimeter E1 and the iris perimeter E2 as an iris region”) of iris area in the iris images at ¶¶ [0088]-[0092] and FIGS. 7-8. Kondo further discloses performing multi-scale feature extraction (i.e., “multi-scale Gabor filters are applied”) on an image area corresponding to the iris location to obtain an iris feature map corresponding to the iris images at ¶¶ [0091]-[0097] and FIGS. 9 and 11. But, Kondo does not disclose using the segmentation result respectively corresponding to the at least two iris images to determine a first position that is iris area in both the at least two iris images, determining a fourth sub-feature map corresponding to the first position in the iris feature map of the at least two iris images, respectively and performing comparison of the at least two iris images according to a degree of correlation between the fourth sub-feature map respectively corresponding to the at least two iris images.
With regards to claims 9 - 10, these claims depend from claim 8 and therefore incorporate the features of that claim that were found allowable. These claims are found allowable for the same reasons as were provided with respect to their parent claim(s).
With regards to claim 11, several of the features of this claim were known in the art as evidenced by the combination of Kondo et al (U.S. PG Pub. No. 2011/0317883) and Gu et al, “Facial expression recognition using radialene coding of local Gabor features and classifier synthesis” which renders obvious the limitations of parent claim 1. In particular, Kondo discloses performing comparison using the segmentation result and the iris feature map respectively corresponding to the at least two iris images, and determining whether or not the at least two iris images correspond to the same object based on a comparison result of the comparison at ¶¶ [0071], [0111]-[0112] and FIG. 15. But, Kondo does not disclose the image processing method is implemented by a convolution neural network.










(continued on next page)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 12, 17, 20, are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al (U.S. PG Pub. No. 2011/0317883) in view of Gu et al, “Facial expression recognition using radialene coding of local Gabor features and classifier synthesis.”

With regards to claim 1, the limitations of this claim are obvious over the teachings of the prior art, as evidenced by the following references:
The Kondo reference
Kondo discloses acquiring an iris image group including at least two iris images to be compared at ¶¶ [0079]-[0080]
Kondo discloses detecting an iris location (e.g., “iris perimeter E2”) in the iris images and a segmentation result (e.g., “cutting out a region enclosed by the pupil perimeter E1 and the iris perimeter E2 as an iris region”) of iris area in the iris images at ¶¶ [0088]-[0092] and FIGS. 7-8:

    PNG
    media_image1.png
    308
    377
    media_image1.png
    Greyscale

Kondo discloses performing multi-scale feature extraction (i.e., “multi-scale Gabor filters are applied”) on an image area corresponding to the iris location to obtain an iris feature map corresponding to the iris images at ¶¶ [0091]-[0097] and FIGS. 9 and 11:


    PNG
    media_image2.png
    311
    561
    media_image2.png
    Greyscale


But, Kondo does not specify performing multi-scale feature fusion. However, this limitation was known in the art as evidenced by the Gu reference discussed below.
Kondo discloses performing comparison using the segmentation result and the iris feature map respectively corresponding to the at least two iris images, and determining whether or not the at least two iris images correspond to the same object based on a comparison result of the comparison at ¶¶ [0071], [0111]-[0112] and FIG. 15:

    PNG
    media_image3.png
    280
    491
    media_image3.png
    Greyscale

The Gu reference
The Gu reference discloses performing multi-scale feature extraction at pp. 82 - 83, sec. 2.2 and FIG. 3, and multi-scale feature fusion to obtain a feature map at pp. 83 - 84, sec. 2.3 (“Classifier synthesis”): “The local features from the previous procedure (B) are now to be integrated into intermediate - level features for  a global representation  of facial expressions… More specifically, for each local feature, a local classifier makes a local decision, and the outputs of all the local classifiers are then used to generate an ‘accumulated’ decision... In our scheme, by first concatenating the outputs of all local classifiers for one facial expression image, we generate its inter- mediate feature matrix of size C                        
                            ×
                        
                    147. We then apply PCA along with FLD in order to project the intermediate feature matrices onto a discriminating, low-dimensional subspace, which facilitates an effective classification.” At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to multi-scale feature fusion to obtain a feature map, as taught by the Gu reference, when using multi-scale Gabor filters. The motivation for doing so comes from the Gu reference, which discloses that integrating local features into intermediate-level features provides a “global representation” of the features.  (p. 83, sec. 2.3). One of ordinary skill in the art would infer from Gu’s disclosure that, in combination with Kondo, fusing the multi-scale features of the iris images would provide a global representation of the iris images. Therefore, it would have been obvious to combine Kondo with the Gu reference to obtain the invention specified in this claim.
With regards to claim 6, Kondo discloses performing target detection on the iris images, to determine the iris location (e.g., “iris perimeter E2”) and a pupil location (e.g., “pupil perimeter E1”) in the iris images at ¶¶ [0088]-[0092] and FIG. 7.
Kondo discloses performing the segmentation on the iris images based on the determined iris location (e.g., “iris perimeter E2”) and pupil location (e.g., “pupil perimeter E1”), to obtain the segmentation result (e.g., “cutting out a region enclosed by the pupil perimeter E1 and the iris perimeter E2 as an iris region”) of the iris area in the iris images at ¶¶ [0088]-[0092] and FIGS. 7-8.
With regards to claim 12, the steps performed by the apparatus of this claim are obvious over Kondo and the Gu reference for the same reasons as were presented with respect to claim 1, which is a method claim reciting these same steps.
With regards to claim 17, the steps performed by the apparatus of this claim are obvious over Kondo and the Gu reference for the same reasons as were presented with respect to claim 6, which is a method claim reciting these same steps.
With regards to claim 20, the steps of the instructions stored in the computer readable medium of this claim are obvious over Kondo and the Gu reference for the same reasons as were presented with respect to claim 6, which is a method claim reciting these same steps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668